- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofDecember 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT We hereby inform our shareholders and the market in general that Eletrobras approved the transformation of the credits held by the Company at Eletronuclear - Termonuclear Eletrobras S.A (subsidiary of Eletrobras), into Advance for Future Capital Increase, and its subsequent capitalization. Said credits derive from the outstanding balance of loans granted in the amount of R$ 3,051 million referring to the base date of October 31, 2010. The transaction is subject to the assent of the Department of Coordination and Governance of State Owned Companies - DEST, the Ministry of Finance and the General Attorney of the Treasury - PGFN. This transaction, in line with the Transformation Plan of the Eletrobras System, which has among its objectives the improvement of corporate governance and corporate sustainability of its companies, will complement the transaction announced on October 30, 2009, the debt of the other companies of the Eletrobras System, in the amount of R$ 11.8 billion, was capitalized. The outstanding balance of financing of Eletronuclear on October 31, 2010 showed the following composition: Item R$ million Ordinary funds from Eletrobrás RGR Funds 512 Fund in Euros passed through by Eletrobras Total 3, Rio de Janeiro, December 16, 2010. Armando Casado de Araújo Chief Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 16, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
